department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b1 tl-n-7356-00 uilc internal_revenue_service national_office field_service_advice memorandum for bradford a johnson associate area_counsel lmsb cc lm fsh har from associate chief_counsel income_tax and accounting cc ita subject deductibility of legal fees incurred defending class action suit this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-7356-00 legend purchaser parent subsidiary z plaintiff court defendant ipo amount ipo price price y date date date date date date year year legal costs issue whether taxpayer is entitled to a current deduction for costs incurred to defend and ultimately settle a class action lawsuit by purchasers of subsidiary’s stock in the initial_public_offering ipo of that stock conclusions the origin of the class action lawsuit was representations allegedly made by subsidiary in conjunction with an initial_public_offering of subsidiary’s stock consequently taxpayer’s expending funds to defend against the suit was the consequence of the sale of stock not the day-to-day operation of taxpayer’s business accordingly taxpayer is not entitled to deduct these costs currently but is instead required to capitalize them tl-n-7356-00 facts during the taxable years at issue parent was the parent company of a consolidated_group as a holding_company parent had no operations its sole assets consisted of shares of its subsidiaries among them was subsidiary the actions of which formed the gravamen of the legal proceedings in question parent and subsidiary are collectively named taxpayer in this advice taxpayer is a large international z company engaged in manufacturing and marketing a variety of products on date taxpayer undertook an initial_public_offering ipo of ipo amount consisting of y shares at ipo price the principal purpose of the ipo was a recapitalization to reduce taxpayer’s debt and to facilitate its plans for growth in a press release issued on date taxpayer announced that its expected fourth quarter earnings for year would be even lower than analysts’ already reduced earnings projections the announcement forecasting the second earnings decline since the ipo caused an immediate drop in taxpayer’s stock price which closed at price on date on date plaintiff filed a class-action lawsuit in court against defendant and others involved in the ipo on behalf of all purchasers of taxpayer’s stock during the period beginning with the ipo and extending through date plaintiff alleged that defendant misrepresented or failed to disclose material adverse information regarding both the projected demand for taxpayer’s products and the price and availability of raw materials used in manufacturing plaintiff asserted that defendant’s alleged misrepresentations and failures to disclose constituted violations of federal and state law plaintiff further alleged that as a consequence of defendant’s conduct members of the class were induced to purchase taxpayer’s stock at artificially inflated prices on date the parties reached a settlement whereby inter alia defendant agreed to establish a settlement fund in cash for payment of distributions to class members and plaintiff’s counsel and for payment of all costs of administration of claims and requests for exclusion additionally defendant agreed to pay all costs connected with the notice of settlement to class members as a result of the settlement taxpayer in year paid legal costs to defend and settle the class action suit on its form_1120 for that year taxpayer claimed a deduction for the entire amount of legal costs the service proposes to disallow this claimed deduction on the ground that the costs incurred must be capitalized because the origin of the claims was the ipo tl-n-7356-00 law and analysis the internal_revenue_code permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 regulations provide in part that business_expenses deductible from gross_income include ordinary and necessary expenditures directly connected with or pertaining to a taxpayer’s trade_or_business sec_1_162-1 generally expenditures to avoid or settle liability claims are deductible under sec_162 as ordinary and necessary expenses if they are directly connected with or proximately related to the taxpayer’s business 276_us_145 37_tc_845 acq 1962_2_cb_5 sec_1_162-1 contains also a reference to i r c pertaining to items that are expressly not deductible listed among these sections referring to nondeductible items is sec_263 providing that deductions shall not be allowed for capital_expenditure sec_1 generally an expense that is of value in more than one taxable_year is a nondeductible capital expense 405_us_298 thus the text of the code’s capitalization provision sec_263 which refers to ‘permanent improvements or betterments ’ itself envisions an inquiry into the duration and extent of the benefits realized by the taxpayer 503_us_79 a capital_expenditure includes the cost of acquisition of property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 this concept extends to classifying as offsets against the sale price ie capital expenditures costs associated with buying and selling securities in situations where the taxpayer is not a dealer_in_securities 315_us_626 similarly costs associated with a public offering of stock have been held to be nondeductible capital expenditures 4_tc_329 aff’d 151_f2d_441 8th cir cert_denied 327_us_783 when determining whether or not legal costs are deductible as an ordinary and necessary trade_or_business expense under sec_162 the appropriate criterion is the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer 372_us_39 applying this test the supreme court held that litigation costs arising out of the acquisition or disposition of a capital_asset are sec_263 enumerates specific expenditures that are not deductible but this list does not comprise the universe of all nondeductible expenditures it is clear from the very language of sec_162 and sec_263 that the two sections together are not all inclusive and that sec_263 does not provide a complete list of nondeductible expenses 403_us_345 tl-n-7356-00 capital expenses whether or not the taxpayer incurred them in defending or perfecting title to the property 397_us_572 see also 427_f2d_429 7th cir costs of defending against a lawsuit seeking specific performance of an asset-purchase agreement were nondeductible capital expenditures because their origin was protection of taxpayer’s capital assets the service has applied these principles in revrul_79_2 1979_1_cb_98 in that situation the corpus of a decedent’s testamentary_trust contained shares of stock of a privately held corporation in which the decedent had invested the trustees of the trust met with the other shareholders of the corporation and decided to make a public offering of a portion of the corporation’s stock although the corporation was not to participate in the public offering the registration_statement was to be filed in the corporation’s name during the ensuing months the parties to the offering paid legal accounting registration and printing fees preparatory to the public offering however a market downturn caused the parties to postpone the offering the shareholders ultimately abandoned the offering at the end of the taxable_year in question and thereafter the product of the expenses associated with the abortive public offering was totally without residual_value the service held that the costs of the abandoned public offering were deductible as losses under sec_165 not as ordinary and necessary business_expenses under sec_162 the service reasoned that under davis the costs of preparing the public offering are considered costs incurred to sell the offered stock further under woodward costs incurred in acquiring or disposing of a capital_asset are considered to be capital expenditures therefore the service reasoned that the costs in question were not deductible under sec_162 rather the trust and the other shareholders were required to capitalize them as an intangible asset separate from the stock to offset the contemplated sale of the stock under sec_1_263_a_-2 when the public offering was abandoned the intangible asset became worthless and the trust and shareholders were entitled to deduct them under sec_165 in revrul_80_119 1980_1_cb_41 a shareholder and director director of corporation purchased additional shares of corporation’s stock from an unrelated individual individual subsequently management and controlling shareholders of corporation organized holding_company and holding_company acquired_corporation as a controlled subsidiary with the controlling shareholders of corporation exchanging their stock for stock of holding_company following the acquisition an offer to the remaining shareholders of corporation to exchange their shares for shares of holding_company and a public offering of holding company’s stock individual filed a lawsuit against director alleging inter alia that director had concealed at the time of purchase of corporation’s stock the pending organization of holding_company the planned tl-n-7356-00 exchange of stock by corporation’s controlling shareholders the planned offer to the remaining shareholders of corporation and the planned holding_company public offering after negotiations the parties settled the lawsuit out of court the service applied the origin_of_the_claim_test to each of the claims at issue in the lawsuit to determine if the claim was deductible from originating in the course of conduct_of_a_trade_or_business or if it originated in a transaction giving rise to a nondeductible_expenditure such as the acquisition of a capital_asset the service found that each of the settled claims originated in the stock purchase transaction accordingly the service held that the entire amount of the settlement was a capital_expenditure because the settled claims arose from the acquisition of a capital_asset in the present case taxpayer which is not a dealer_in_securities undertook an ipo of its shares all representations of fact available to us indicate that taxpayer’s alleged misrepresentations and failures to disclose material adverse information were related to the ipo rather than the normal reporting activities of taxpayer’s business operations further the costs in question were incurred by taxpayer in the course of defending and settling the lawsuit alleging taxpayer’s misrepresentations and failures to disclose information accordingly we conclude that the settled claims originated in the sale of securities which is considered to constitute the acquisition or disposition of a capital_asset therefore under the origin_of_the_claim_test the costs incurred by taxpayer to settle the lawsuit are not deductible under sec_162 but must instead be capitalized in the manner of expenses of issuing its stock please call if you have any further questions by heather c maloy clifford m harbourt senior technician reviewer branch income_tax and accounting
